internal_revenue_service national_office technical_advice_memorandum index uil no case mis no tam-116141-98 dec - taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference issue conclusion facts in the case of a taxpayer with mining_property placed_in_service ina taxable_year beginning before date does the taxpayer have an adjustment under sec_56 of the internal_revenue_code in computing adjusted_current_earnings if in computing pre-adjustment alternative_minimum_taxable_income the taxpayer deducts an amount under sec_61 a that is in excess of the adjusted_basis of the mining_property for cost_depletion purposes if mining_property is placed_in_service in a taxable_year beginning before date the taxpayer has an adjustment under sec_56 of the internal_revenue_code in computing adjusted_current_earnings if the taxpayer deducts an amount under sec_611 in computing pre-adjustment alternative_minimum_taxable_income that is in excess of the adjusted_basis of the mining_property for cost_depletion purposes taxpayer is a corporation engaged in the business of mining the mines a3 tam-116141-98 that are the subject of this technical_advice_memorandum tam were placed_in_service before date basis for cost_depletion purposes as determined under sec_612 and the regulations thereunder was zero accordingly taxpayer used percentage_depletion in computing its allowable deduction under sec_611 for the tax years involved in this tam taxpayer's adjusted in the tax years involved taxpayer incurred mining development costs and for regular_tax purposes deducted those costs under sec_616 in accordance with sec_291 taxpayer was required to reduce its sec_616 deduction by percent and amortize that percent amount over months for alternative_minimum_tax purposes taxpayer under sec_56 capitalized the sec_616 development costs and will amortize those costs over a period of ten years n each of the tax years involved for purposes of calculating its sec_57 depletion preference taxpayer included in the adjusted_basis of the mining_property the development costs incurred in the year but capitalized under sec_56 taxpayer in computing pre-adjustment alternative_minimum_taxable_income amti in each of the years involved was required to reduce the amount of its sec_611 deduction by the sec_57 depletion preference however because the capitalized development costs were included in the adjusted_basis of the mining_property for purposes of computing the sec_57 depletion preference taxpayer's depletion preference did not completely offset its sec_611 deduction thus in computing pre-adjustment amti taxpayer was entitled to deduct an amount under sec_611 even though taxpayer's adjusted_basis for cost_depletion purposes was zero in those years since taxpayer's pre-adjustment amti includes a deduction under sec_611 that is in excess of the sec_611 amount allowable in computing earnings_and_profits taxpayer has an adjustment under sec_56 in computing adjusted_current_earnings ace the irs revenue_agent therefore contends that law and analysis sec_55 of the code imposes in addition to the other taxes imposed by subtitle a an alternative_minimum_tax amt equal to the excess if any of the tentative_minimum_tax tmt for the taxable_year over the regular_tax for the taxable_year the tmt equais the amt rate applied to the excess of amti for the taxable_year over an exemptign_amount reduced by the amt foreign_tax_credit for the taxable_year tam-116141-98 sec_55 of the code defines amti as the taxable_income of the taxpayer for the taxable_year determined with the adjustments provided in sec_56 and sec_58 and increased by the items of tax preference provided in sec_57 sec_56 requires corporations to take into account in computing amti an ace_adjustment the ace_adjustment is equal to percent of the difference between the corporation's adjusted_current_earnings ace and its pre-adjustment amti amti determined without regard to the ace_adjustment and the amt net_operating_loss_deduction under sec_56 ace is equal to amti for the year determined with the adjustments provided in sec_56 and without regard to the ace_adjustment and the amt net_operating_loss_deduction sec_56 i provides that in computing ace a deduction is not allowed for any item that is not deductible for any taxable_year for purposes of computing the corporation's earnings_and_profits sec_1_312-6 of the income_tax regulations provides that in the case of a corporation in which depletion or depreciation is a factor in the determination of income the only depletion or depreciation_deductions to be considered in the computation of the total earnings_and_profits are those based on cost or other basis without regard to the date value in computing earnings_and_profits for any period beginning after date the only depletion or depreciation_deductions that are to be considered are those based upon cost or other basis if the depletable or depreciable asset was acquired after date or adjusted cost or date value whichever is higher if acquired before date discovery or percentage_depletion under all revenue acts for mines and oil_and_gas wells is not to be taken into consideration in computing the earnings_and_profits of a corporation thus under sec_1_312-6 only depletion deductions based upon cost_depletion are deductible in computing earnings_and_profits in the present case taxpayer's adjusted_basis in the mining_property for purposes of cost_depletion was zero consequently taxpayer's sec_611 deduction for purposes of computing earnings_and_profits was zero taxpayer's pre- adjustment amti includes amounts deducted under sec_611 accordingly in accordance with sec_56 taxpayer must increase its ace by the amount of the sec_611 deductions included in pre-adjustment amti taxpayer's position is that sec_56 i is not applicable first taxpayer contends sec_56 is not applicable because the sec_616 deferred development costs which the revenue_agent argues are the cause of the proposed ace_adjustment are deductible for purposes of computing earnings_and_profits and therefore cannot cause an ace_adjustment under sec_312 tam-116141-98 sec_616 costs are capitalized and amortized over a 120-month period in computing earnings_and_profits thus taxpayer argues because the sec_616 costs are eventually deductible in computing earnings_and_profits those costs do not create a permanent difference between ace and pre-adjustment amti nor therefore an adjustment under sec_56 while we agree that sec_616 costs are deductible for earnings_and_profits purposes and will not cause an ace_adjustment under sec_56i it is taxpayer's sec_611 depletion deduction that causes the adjustment under sec_56 in the present case the amount taxpayer deducted for depletion under sec_611 in computing pre-adjustment amt equals the development costs incurred but deferred in the taxable_year and thus included in adjusted_basis taxpayer's sec_611 depletion deduction however is separate from and in addition to any sec_616 deduction for development costs as previously noted because taxpayer's sec_612 adjusted_basis for cost_depletion purposes was zero the amount deducted under sec_61 a in computing pre- adjustment amti results in an adjustment under sec_56 since in computing earnings_and_profits only amounts deductible for cost_depletion are allowed under sec_61 a secondly taxpayer argues that because there is an ace_adjustment specifically for percentage_depletion sec_56 and the adjustment applies only for property placed_in_service after date congress intended that there be no ace depletion adjustment for mining_property placed_in_service before date while we concede that sec_56 applies only where mining_property is placed_in_service after date there is nothing in sec_56 or its legislative_history that suggests that sec_56 is not applicable to the present case first sec_56 includes no exception for depletion in the case of property placed_in_service before date thus the literal language of sec_56 applies in the present case since the amount taxpayer deducted under sec_611 a for pre-adjustment amti purposes clearly exceeds the amount deductible under sec_611 for purposes of computing its earnings_and_profits further when congress amended sec_56 to remove the ace depletion adjustment for independent oil_and_gas producers and royalty owners it provided that both sec_56 and sec_56 shall not apply to any depletion deductions apparently therefore congress believed that for purposes of computing ace sec_56 could also operate to disallow depletion deductions in excess of cost_depletion accordingly it is our position that for property placed_in_service before date sec_56 applies when a taxpayer in computing pre-adjustment amti deducts an amount under sec_611 that exceeds the adjusted_basis of the mining_property for cost_depletion purposes tam-116141-98 caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
